Citation Nr: 1424590	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-00 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a respiratory disorder, to include sleep apnea.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for status-post right inguinal and umbilical hernia repairs. 

6.  Entitlement to service connection for disability claimed as a nerve block.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to May 1986, and from August 11, 1991, to April 20, 1992, in Southwest Asia during the Gulf War.  He had subsequent service in the Army National Guard.

This appeal originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran subsequently moved to South Carolina, and the RO in Columbia, South Carolina, has jurisdiction of this case.

In an October 2010 rating decision, a Decision Review Officer granted service connection for right elbow disability (avulsion fracture with surgery and degenerative joint disease), and assigned a 10 percent rating, effective February 20, 2008.  Such award represents a complete grant of the benefits sought with respect to the Veteran's right elbow claim.  

The Board combined the claims of entitlement to service connection for a respiratory disability and sleep apnea because both claims contemplate similar symptoms.  The Board also combined the claims of entitlement to service connection for inguinal and umbilical hernias because the underlying disability in both claims is a hernia.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.

The issue of entitlement to service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. 

2.  The Veteran's respiratory, bilateral shoulder, hernia, or neurologic disabilities did not have their clinical onset during active service, to include a period of ACDUTRA, nor are they otherwise related to his active service.

3.  The Veteran did not sustain a respiratory, bilateral shoulder, hernia, or neurologic injury while performing INACDUTRA.

4.  The Veteran's respiratory symptoms are attributed to known clinical diagnoses of sleep apnea and an upper respiratory infection, and the evidence is against a finding that these current disorders are related to any incident of qualifying service, to include his Persian Gulf service.

5.  The Veteran's shoulder symptoms are attributed to known clinical diagnoses of bilateral rotator cuff tears, and the evidence is against a finding that these current disorders are related to any incident of qualifying service, to include his Persian Gulf service.

6.  The Veteran's groin and abdominal pain symptoms are attributed to known clinical diagnoses of inguinal and umbilical hernias, and the evidence is against a finding that these current disorders are related to any incident of qualifying service, to include his Persian Gulf service.

 
CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder, to include sleep apnea, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

2.  The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

3.  The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

4.  The criteria for service connection for inguinal and umbilical hernias have not been met. 38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

5.  The criteria for service connection for disability, claimed as nerve block, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104; Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Although the Board must review the entire record, it need not discuss each piece of evidence.  See id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA notice compliant with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

A May 2008 pre-adjudicatory letter advised the Veteran of the evidence necessary to establish entitlement to service connection and of his and VA's respective duties in obtaining evidence.  Thereafter, the claims were readjudicated by way of a January 2012 supplemental statement of the case (SSOC).  The Veteran was also advised as to how disability ratings and effective dates are assigned.  Accordingly, the duty to notify has been fulfilled concerning these claims.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Despite following all procedures to obtain the Veteran's service treatment records covering his active service periods from 1983 to 1986 and from 1991 to 1992, the RO was unable to secure them.  See September 2011 Formal Finding Regarding the Unavailability of the Veteran's STRs covering active duty periods.  Given the unavailability of these records, VA has a heightened obligation to explain its findings and conclusions and to consider the benefit- of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The claims file contains the Veteran's service personnel records, Reserve service records, and VA medical records.  To the extent possible, VA obtained private medical records identified by the Veteran, to include those from Dr. Nara of Indiana Internal Medicine Consultants - Center for Respiratory & Sleep Medicine, and Drs. Thomas, Into, Jenson, and Laming.  

Regarding the claimed respiratory disability (to include sleep apnea), a bilateral shoulder disability, inguinal and umbilical hernias, and neurologic disability, the Veteran was neither provided with a VA medical examination nor a VA medical opinion in connection with the appeal.  However, after review of the record, the Board finds that no such development is needed.  As to the neurologic claim, there is no competent evidence of a current disability that is related to service.  In addition, there is no competent evidence showing that the remaining claimed disabilities are causally or etiologically related to any qualifying period of service, and the weight of the evidence is against finding an in-service injury or disease relevant to those disabilities.  As no medical examination or medical opinion would help substantiate the Veteran's claims, the Board does not find that any such development is necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this claim have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the July 2012 videoconference hearing, the VLJ specifically clarified the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board videoconference hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through testimony, argument, and questions, demonstrated actual knowledge of the elements necessary to substantiate each claim being decided herein.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  In any event, the case was thereafter remanded to obtain all relevant evidence, thereby negating any prejudice.


Pertinent Laws and Regulations Pertaining to Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2013).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code.  38  U.S.C.A. § 101(22)(C).  This generally refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  This generally refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). 

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

In this case, the Veteran's currently diagnosed sleep apnea, upper respiratory infection, bilateral shoulder disability, inguinal hernia, and umbilical hernia are not classified as "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to those claims for service connection.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d)  warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

Effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend 38 C.F.R. § 3.317(a)(2)(i)(B)  to clarify that CFS, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes 38 C.F.R. § 3.317(a)(2)(i)(B)(4)  which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in subsection 38 C.F.R. § 3.317(a)(2)(ii)  so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of 38 C.F.R. § 3.317(a)(2)(ii).  These amendments are applicable to claims pending before VA on October 17, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (October 7, 2010).

Compensation under 38 U.S.C.A. § 1117  shall not be paid if there is affirmative evidence that: (1) an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Veteran served in Saudi Arabia from August 11, 1991, to April 20, 1992.  The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The "Southwest Asia Theater of operations" includes Saudi Arabia.  38 C.F.R. § 3.317(e)(2).  The Veteran is a "Persian Gulf Veteran."

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations, which includes Iraq, during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1), (2). Unlike the elements for direct service connection given above, for the undiagnosed illness part of the Veteran's claims, as discussed in more detail below, competent evidence linking a current disability to an event during service need not be provided.  Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Analysis

Service connection for claimed disabilities based on an undiagnosed illness is not warranted.  As will be discussed below, the Veteran is currently diagnosed with sleep apnea, an upper respiratory infection/sinusitis, bilateral rotator cuff tears, inguinal hernia, and an umbilical hernia.  These are clinical diagnoses in connection with the Veteran's claimed disorders.  Under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), in order for the Veteran to warrant service connection, the Veteran's disorders may not be attributable to a known diagnosis.  

a.   Respiratory Disorder Claim

As indicated, there is evidence of a current respiratory disorder, variously diagnosed as sleep apnea and an upper respiratory infection.  In this regard, an October 2006 record shows a diagnosis of clinically severe obstructive sleep apnea.  See also,  a February 2007 private record.   In December 2007, he was diagnosed with an upper respiratory infection symptoms of which were suggestive of sinusitis.  

The Veteran has not presented any argument with respect to his 2007 diagnosis of sinusitis.  In any event, the Board notes that the physician stated that the sinusitis  was acute in nature, and the competent evidence does not relate the sinusitis to any qualifying period of service.

In support of his claim, he submitted May 2010 lay statements authored by several service members who served with him in the Reserves and they reportedly witnessed him snoring and choking while asleep.  However, during his 2012 hearing, the Veteran stated that, after returning from the Persian Gulf, he reportedly saw a doctor for sleep apnea.  

As indicated, the STRs covering his active duty service are not available, and the record does not otherwise show any respiratory disease or injury during active service or any period of ACDUTRA. In addition, there is no evidence of respiratory injury during a period of INACDUTRA.  

Also, the record does not contain any medical opinion that relates the Veteran's current sleep apnea or any other respiratory disorder to disease or injury or other incident in service.  

The Veteran is competent to report observable symptoms, such as snoring.  However, the question of whether his current respiratory disorder is related to his service is a complex medical question, not capable of lay observation.   See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).   Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning a respiratory disorder, he is not competent to relate it to his military service.  

For the reasons and bases expressed above, the Board concludes that the Veteran's  respiratory disorder, to include sleep apnea, did not have its clinical onset during service, and is not otherwise related to any qualifying period of service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


b.  Bilateral Shoulder Claim

There is evidence of a current bilateral shoulder disability.  In August 1997, he underwent diagnostic arthroscopy of the left shoulder, Neer acromioplasty resection coracoacromial ligament, and repair of torn left rotator cuff.   In October 2001, the Veteran had a consultation with a private orthopedist for complaints of right shoulder pain, and in January 2002, he underwent open repair of right rotator cuff, Neer acromioplasty, and resection of coracoacromial ligament.  Thereafter, in December 2005, he underwent removal of osteophytes of the left medial malleolus and reattachment of deltoid ligament.  

The Veteran asserts that he developed a bilateral shoulder disability as a result of lifting rifle racks overhead in service.  

As indicated, the STRs covering his active duty service are not available, and the record does not otherwise show any shoulder disease or injury during active service or a period of ACDUTRA. There is also no evidence of a shoulder injury during a period of INACDUTRA.
 
The Veteran may competently report observable shoulder complaints such as pain or stiffness, but he may not competently relate his current bilateral shoulder disability to his military service.  Significantly, the record does not contain any medical opinion that relates the Veteran's current bilateral shoulder disability to disease or injury or other incident in service.  

For the reasons and bases expressed above, the Board concludes that the Veteran's  bilateral shoulder disability did not have its clinical onset during active service, and is not otherwise related to any qualifying period of service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


c.  Inguinal and Umbilical Hernia Claims

As indicated, there is evidence of current hernias.  By way of history, on August 19, 1997, the Veteran underwent right inguinal hernia and umbilical repairs at St. Vincent Hospitals and Health Services.  More recently, in March 2005, he underwent a laparoscopic right inguinal herniorrhaphy with mesh, and the pre-and post-operative diagnosis was recurrent right inguinal hernia.

Although the Veteran attributes his hernias to his military service, his specific assertions as to etiology are unclear.  On his December 2010 substantive appeal, he indicated that a hernia was discovered while on active duty.  On the other hand, during his 2012 hearing, he testified that he developed groin pain during annual training which led to the development of his current disability.  

As indicated, the STRs covering his active duty service are not available, and the record does not otherwise show any hernia disease or injury during active service or during a period of ACDUTRA.  In addition, there is no evidence of a hernia injury during a period of INACDUTRA.

The record also does not contain a medical opinion that relates the Veteran's current hernia disability to disease or injury or other incident in service. 

The Veteran is competent to report observable symptoms, such as pain in his groin and abdominal areas.  However, as a layperson, he is not competent to relate his current hernias to his military service.  

For the foregoing reasons, the Board concludes that the Veteran's inguinal and umbilical hernias did not have their clinical onset during active service, and they are not otherwise related to any qualifying period of service.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


d.  Nerve Block Claim

On his February 2008 claim, the Veteran claimed entitlement to service connection for "nerve block," with no further explanation.   His specific assertions were unclear until his July 2012 hearing during which he testified that approximately one year after his fist hernia repair, he felt a burning sensation in the groin area which led to the second hernia repair.  He stated that he was told by his physician that the continued pain in the affected area was "probably nerve damage" stemming from the hernia repair surgeries.  He stated further that he receives a "nerve block" shot in the affected area.

After a review of the record, the Board finds no evidence of a neurologic disability manifested or caused by groin or umbilical hernia pain.  Service connection for claimed neurologic disability is not warranted, as there is no competent evidence of such a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the Veteran is claiming he neurologic pain that is related to service, the Board notes that pain alone is not a disability for which service connection may be granted.  Therefore, for a grant of service connection, the evidence must indicate the presence of a diagnosed disorder related to service causing claimed pains.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).

In addition, service connection fails on a secondary basis because the Veteran essentially argues that he has nerve damage secondary to his hernia repairs and, as determined above, the Board has concluded that service connection for inguinal and umbilical hernias is not warranted.  

While the Veteran is competent to report observable symptoms, such as neurologic pain, the questions of whether he has a related neurologic disorder or whether any current neurologic disorder is related to his military service are complex medical questions, not capable of lay observation.  He is therefore not competent to medically diagnose a neurologic disability or relate it to his military service.  

For the reasons and bases expressed above, the service connection claim for disability, claimed as "nerve block," must be denied.


ORDER

Service connection for a respiratory disorder, to include sleep apnea, is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for right inguinal and umbilical hernias is denied.

Service connection for disability, claimed as "nerve block," is denied.


REMAND

The Veteran attributes his current left ankle disability to his military service.  Specifically, he indicates that he twisted his left ankle while completing a physical training test in the National Guard.  

In March 2003, he sought treatment for left ankle complaints.  X-rays of the left ankle show no evidence of a fracture; the x-ray report notes that the Veteran injured his left ankle while running.

Also in March 2003, the Veteran had a magnetic resonance imaging (MRI) scan of the left ankle, and on the associated report, it was noted that he sprained his left ankle on March 16, 2003, while training for a mini-marathon.  Impression was: sequel of a previous inversion ankle sprain with thickening of the anterior talofibular ligament and a transcondylar injury involving the lateral talar dome, and moderate to severe calcaneocuboid degenerative joint disease with spurring and osteochondral defect of the distal calcaneus. 

A September 2003 Initial Medical Review - Annual Medical Certificate reflects that the Veteran had reconstructive surgery on his left ankle in July 2003.  

In May 2010 statements, the Veteran's spouse, a colleague, a friend, and sister described the Veteran's limitations they witnessed on account of his left ankle disability.  A buddy statement received in September 2012 indicates that the Veteran twisted his ankle while running during a physical training test.

The record contains an August 2010 VA medical opinion that the Veteran's left ankle disability is less likely related to his military service.  Subsequently however, in support of his claim, the Veteran submitted an opinion in August 2012 authored by Dr. E.S.L., a private physician.  That physician discussed the Veteran's left ankle surgeries in 2003 and 2005, and stated that "I would anticipate from the patient's history that his injuries were secondary to military related activities."  Because Dr. E.S.L. did not provide any explanation in support of his opinion, the Board concludes that a remand is necessary to clarify the etiology of the Veteran's left ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.  Confirm the Veteran's specific dates of ACDUTRA and INACDUTRA on or about March 16, 2003.  

2.  Forward the Veteran's claims file to the examiner who conducted the August 2010 VA examination of the left ankle or, if s/ he is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum as to the etiology of the Veteran's LEFT ankle disability.  

If, this examiner is no longer available to provide this addendum, then obtain it from someone else qualified to make this necessary determination.  The need for the Veteran to be reexamined is left to the designee's discretion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The VA examiner is asked to: 

a.  Determine whether the Veteran's left ankle disability had its onset during active service or any period of ACDUTRA, or is otherwise related to such service.  

b.  Determine whether the Veteran sustained a left ankle injury during a period of INACDUTRA, especially to include in March 2003.

**Reconcile the opinions with all evidence of record to include the August 2010 VA opinion, the August 2012 statement from Dr. E.S.L., the Veteran's 2012 hearing testimony, and lay statements received in May 2010 and September 2012.  

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

3.  Then re-adjudicate the service connection claim for left ankle disability.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


